Citation Nr: 0904369	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-36 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2008.  The record 
was kept open for 60 days to allow the veteran to submit 
additional evidence.

The veteran submitted additional medical that was received in 
May 2008.  He also included a waiver of consideration of the 
evidence by the agency of original jurisdiction.  
Accordingly, the Board will consider the evidence in its 
appellate review.


FINDING OF FACT

The veteran currently suffers from a bilateral hearing loss 
and there is a reasonable basis for attributing such 
disability to his active military service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran served on active duty from November 1955 to 
November 1959.  His service personnel records show that he 
originally served as a radar technician from April 1956 to 
November 1958.  He changed his military specialty to that of 
a warehouseman in January 1959.  

The veteran was not evaluated for any complaints of hearing 
loss during service.  He was given an audiogram on his 
separation physical examination of October 1959.  The 
results, listed in block #71 of the Standard Form 88 were all 
minus or "0" values for 500, 1000, 2000, and 4,000 Hertz, 
respectively.  A VA audiologist later stated that the 
audiogram was evidence of hearing within normal limits.

The veteran submitted his claim for entitlement to service 
connection for bilateral hearing loss in October 2005.  He 
said that his primary duty assignment in service was as a 
radar technician.  He said he was exposed to hazardous noise 
from constantly wearing monotone headsets and flight line 
noise.  He said that his hearing loss had gotten worse over 
the years.  He said VA had evaluated his hearing loss and 
provided him with hearing aids.  

The veteran submitted a copy of a VA audiogram, dated in May 
2004, that was in chart form.  The audiologist said that the 
results showed normal to profound hearing loss in the right 
ear and mild to profound hearing loss in the left ear.  There 
was no comment about any etiology for the hearing loss.

The veteran submitted a statement wherein he identified a 
number of sources for evaluation of his hearing loss and/or 
treatment for ear-related conditions in November 2005.  He 
reported first being evaluated for hearing loss in the 
1960's.  He said he had surgery on his left ear in the late 
1960's and surgery on his right inner ear in the early 
1970's.  

The RO initially denied the veteran's claim in April 2006.  
The RO acknowledged that the VA audiogram of May 2004 did 
show evidence of a hearing loss that would satisfy 38 C.F.R. 
§ 3.385.  However, the RO held that the veteran served as a 
warehouseman in service and acoustic trauma was not conceded.

The veteran submitted his notice of disagreement in April 
2006.  He explained that he was trained as a radar technician 
and served in that capacity from 1956 to 1959.  He said he 
later became warehouse specialist in 1959.  He said his radar 
technician duties required him to constantly wear a monotone 
headset.  He said he lost his hearing over a period of time 
and had to have surgery on both ears.  He did not provide the 
requested release forms so that records could be obtained 
from the several treatment sources that he had named.

The veteran perfected his appeal in November 2006.  He stated 
that he wore his headset for 6-8 hours every day.  He felt 
that this had made his hearing loss worse in one ear over the 
other.  

The veteran was afforded a VA audiology examination in 
November 2007.  The examiner reviewed the STRs.  She stated 
that the audiogram from 1959 reflected hearing that was 
within normal limits.  She noted that the veteran wore 
hearing aids that were issued by VA.  In regard to military 
noise exposure, the examiner said the veteran related that he 
worked behind a plotting board and at a mission data board.  
He said that they were always straining to hear what was 
being said.  The room was not noisy and everyone was wearing 
headsets.  The veteran also reported exposure to noise from 
the flight line and the sounds from working in a warehouse 
such as trucks, conveyor belts, and flow racks.  The veteran 
reported having ear surgery.  The examiner commented that it 
sounded like stapedectomies.  The veteran reported his 
hearing as better after the surgeries.  

The results of audiometric testing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
80
90
LEFT
30
40
50
80
90

The examiner reported the average decibel losses as 66 in the 
right ear and 65 in the left ear.  Both averages were wrong 
as they were based on dividing the total decibel loss from 
1,000 to 4,000 by 4 rather than totaling the decibel loss for 
500 to 4,000 and dividing by 5 as is required in a service 
connection claim.  See 38 C.F.R. § 3.385.  The veteran's 
average decibel loss was 58 in each ear.  He had a speech 
recognition score of 88 percent for the right ear and 100 
percent for the left ear.

The examiner concluded that the veteran's hearing loss was 
not related to service.  She said this conclusion was 
supported by the veteran having normal hearing at separation, 
two reported post-service surgeries, and the veteran reported 
he worked in a quiet environment.

The veteran testified at a Travel Board hearing in April 
2008.  He said that he was trained as a radar technician.  He 
said his first assignment after training was to an air base 
where he worked behind a plotting board in a control center.  
He said he wore earphones and plotted the position of 
aircraft.  He was then transferred to a radar site in Canada.  
He said he was required to learn all of the different 
positions at the isolated radar site.  His duties involved 
working on radar scopes, the plotter board, and the mission 
data board.  He wore headphones while performing his duties.  
He said he had to strain his ears a lot to be sure he heard 
all of the information that was transmitted.  He was later 
transferred to another radar site but it was closed down and 
he worked in a warehouse near the flight line.  

The veteran testified that he noticed problems with his 
hearing soon after service.  He said his wife also noted that 
he had problems with his hearing.  He described how he was 
initially given a hearing test, he thought in 1961, that 
showed that he had hearing loss.  He described his surgeries 
and said he could hear better after the surgeries.  

As noted in the Introduction, the record was kept open for 60 
days to allow the veteran to submit additional evidence.  The 
veteran submitted the results of a private audiological 
examination from May 2008 that same month.  The report was 
from Doctors Hearing Center.  The examiner was identified as 
J. Cardinal, a Doctor of Audiology and her state license 
number was given on the report.  See 38 C.F.R. § 4.85(a) 
(2008).

The examiner said the veteran had a hearing loss in both ears 
for longer than 5 years.  He also had a history of noise 
exposure, although the exact history was not described.  The 
veteran was also noted to have had ear surgery.  The examiner 
assumed it was a stapedectomy in each ear.  

The results of the audiogram were recorded on a chart.  
Speech recognition test results were not recorded although 
the report stated that speech reception validated the 
puretone response.  The examiner did say the veteran had 
excellent word recognition ability.  The conclusion was that 
the veteran had a mixed hearing loss that was partially due 
to eardrum/middle ear abnormality and partially due to 
sensorineural impairment.  The examiner opined that it was 
more likely as not that there was a direct relationship 
between the sensorineural portion of the hearing loss and the 
veteran's military noise exposure.  

The United States Court of Appeals for Veterans Claims 
(Court), has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, Peters v. Brown, 6 
Vet. App. 540, 543 (1994), the Court said that a veteran may 
establish service connection for a disability not manifested 
during service, or within the statutory presumptive period, 
with evidence that demonstrates that the disability actually 
resulted from a disease or injury incurred in service.  

The veteran clearly has a current hearing loss disability for 
VA purposes as evidenced by the results of the VA examination 
of November 2007.  The issue is whether there is a nexus 
between the current hearing loss and service.

The VA examiner found the hearing loss to be unrelated to 
service because of the lack of a hearing loss at the time of 
the veteran's separation examination, the post-service ear 
surgeries and the veteran's report of working in a quiet 
environment.  Dr. Cardinal related the sensorineural portion 
of the veteran's hearing loss to his noise exposure in 
service.  

The Board notes that lay evidence in the form of statements 
or testimony of the veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The veteran is 
competent to say he has difficulty in hearing.  He is not 
competent to establish that he has a hearing loss that would 
satisfy the requirements of 38 C.F.R. § 3.385 or relate any 
hearing loss that may be present to any etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
In the instant case, the Board has noted that the veteran's 
separation examination is silent for hearing loss, and that 
hearing loss is not shown for a number of years after 
service.  Nevertheless, there is a medical statement of 
record, by a qualified medical professional, linking the 
current disability to service.

Moreover, while the VA examiner felt that the veteran's ear 
surgeries were evidence against service connection, Dr. 
Cardinal provided two causes for the veteran's hearing loss.  
She opined that the sensorineural portion of the hearing loss 
was related to the veteran's noise exposure in service while 
that portion of the hearing loss attributable to ear 
drum/middle ear abnormality was not.  So the two examiners 
are in agreement as to the hearing loss caused by the 
veteran's inner ear problems.  However, Dr. Cardinal relates 
the sensorineural portion to service.

In view of the totality of the evidence, including the 
veteran's credible accounts of noise exposure during service, 
his documented hearing loss, and the absence of evidence of 
other significant noise exposure after service, which could 
have resulted in his current hearing loss disability, the 
Board finds that it is at least as likely as not that 
bilateral hearing loss was incurred in active service.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


